Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it includes the language “Provided are”. Remove this language, and end the sentence with e.g. “are described”. Correction is required. See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the limitations of Claims 2 & 14 (temperature vs preset value, voltage difference vs. preset value), and Claims 4, 10, & 16 (operation on higher voltage battery) [flow chart recommended] must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9, 14, and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 9 depends upon Claim 3 but reiterates the same limitations as Claim 3. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. However, as Claim 9 appears to have been dependent on Claim 8 instead of Claim 3, for purposes of examination Claim 8 will be considered to be the parent claim of Claim 9. Claims 14 and 16 will follow.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5-7 and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nakamura (USPGPN 20110210701).
Independent Claims 5 and 12, Nakamura discloses a battery pack [combination] (battery system 2 is considered the battery pack, while figures call each of 21-25 as battery packs, ¶[52] only describes them as battery modules, while each of 31 in each of 21-25 will be interpreted as a battery cell, where since the cells treated together as one unit it is either equivalent to the applicant’s cell or obvious to a person of ordinary skill in the art that these modules containing the cells are obviously equivalent as they are a simple substitution of one known element [module] for another [cell] to achieve predictable results [KSR B, see MPEP 2141] since the purpose of this feature is the improved longevity of the system [balancing prevents damage], reliability of the system [balancing ensures that the cells have the same voltage level which makes it more predictable], and safety of the system [reduced damage means batteries are less likely to explode, catch fire, emit dangerous gases, etc.]), comprising:
a voltage detection module configured to detect a voltage of each of a plurality of cells in the battery pack under a preset state (15 via lines 15A, ¶’s [49, 50], which receives information from each of 34 inside each of the battery packs, see ¶[30]);
a temperature detection module configured to detect a temperature of the battery pack under the preset state (each of 34, see ¶[30]; preset state is shown by S2 & S3 of Figs. 3 & 5 show that the charging current has been completed/disconnected);
and a control module, electrically connected to the voltage detection module and the temperature detection module, configured to calculate a voltage difference between at least two cells in the battery pack based on the voltage of the each of the plurality of cells and determine whether to activate a balancing operation based on the voltage difference and the temperature (control unit 15, see [47, 49] where full charge in Fig. 2, Figs. 3 & 5, esp. S7, which performs balancing in S8-11 in Fig. 3 & S21-25 in Fig. 5, where ¶[30] describes that charging/discharging is halted based on the temperature exceeding a threshold, where the balancing is discharging a cell to charge other cells in Fig. 3 while Fig. 5 demonstrates that only the lowest cell is charged).
Dependent Claim 6, Nakamura discloses the preset state is a state in which a charging circuit is disconnected and the battery pack is coupled to a charger after the battery pack has been fully charged (shown by steps S2 & S3 of Figs. 3 & 5).
Dependent Claim 7, Nakamura discloses the control module is configured to activate the balancing operation when the voltage difference is greater than or equal to a preset voltage value (¶49]) and the temperature of the battery pack satisfies a preset temperature value (¶[30]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 8-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (USPGPN 20120161707) in view of Nakamura (USPGPN 20110210701)
Independent Claim 1, Kim teaches a charging balancing method (Figs. 1-3) for a battery pack (Fig. 6; system of Fig. 6 called battery pack in at least abstract & ¶[38]), the battery pack being configured to supply electrical energy for a power tool (¶[32], portable machine tool is a power tool as one of ordinary skill in the art understands) and comprising at least one cell set, the at least one cell set comprising a plurality of cells connected in series (Cell1-Cell3 in 610 of Fig. 6), the charging balancing method comprising:
detecting a temperature of the battery pack under a preset state and detecting a voltage of each of the plurality of cells (¶’s [24, 31, 32]), the preset state being a state in which a charging circuit is disconnected (in the no state from S11 which includes waiting down to S14 of Fig. 2);
calculating a voltage difference between at least two cells in the battery pack based on the voltage of each of the plurality of cells (¶[27]); and
determining whether to activate a balancing operation based on the voltage difference (¶[27] describes the decision to start balancing based on the difference).
Kim fails to explicitly teach the preset state being a state in which a charging circuit is disconnected and the battery pack is inserted in a charger after the battery pack has been fully charged; determining whether to activate a balancing operation based on the voltage difference and the temperature.
Nakamura teaches the preset state being a state in which a charging circuit is disconnected and the battery pack (battery system 2 is considered the battery pack, while figures call each of 21-25 as battery packs, ¶[52] only describes them as battery modules, while each of 31 in each of 21-25 will be interpreted as a battery cell, where since the cells treated together as one unit it is either equivalent to the applicant’s cell or obvious to a person of ordinary skill in the art that these modules containing the cells are obviously equivalent as they are a simple substitution of one known element [module] for another [cell] to achieve predictable results [KSR B, see MPEP 2141] since the purpose of this feature is the improved longevity of the system [balancing prevents damage], reliability of the system [balancing ensures that the cells have the same voltage level which makes it more predictable], and safety of the system [reduced damage means batteries are less likely to explode, catch fire, emit dangerous gases, etc.]) is inserted in a charger (11) after the battery pack has been fully charged (preset state is shown by S2 & S3 of Figs. 3 & 5 show that the charging current has been completed/disconnected); determining whether to activate a balancing operation based on the voltage difference and the temperature (control unit 15, see ¶’s [47, 49] where full charge in Fig. 2, Figs. 3 & 5, esp. S7, which performs balancing in S8-11 in Fig. 3 & S21-25 in Fig. 5, where ¶[30] describes that charging/discharging is halted based on the temperature exceeding a threshold, where the balancing is discharging a cell to charge other cells in Fig. 3 while Fig. 5 demonstrates that only the lowest cell is charged). Performing the balancing operation after the batteries are fully charged serves to improve the speed of the charging system as it ensure that the cells do not need to be stopped periodically during the normal charge for balancing, as one having ordinary skill in the art would understand (as discussed by Nakamura the need for speed in ¶’s [45, 84, 99, 101], while Nakamura teaches this quickness entails not performing multiple discharging adjustments during charging in ¶[112]). Furthermore, only performing one set of balancing operations serves to improve the efficiency of the system, as power is not lost as often due to often discharging during charging (¶’s [03, 04, 55, 56, 112]). Furthermore, one of ordinary skill in the art understands that preventing battery operation when the battery has too high of a temperature serves to improve the safety of the system as a battery operating in these periods can cause the battery to be damaged which can lead to explosion, catching fire, heat damage of other components, dangerous gases, etc.
It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Kim with Nakamura to provide improved efficiency, safety, and quickness.
Dependent Claim 2, the combination of Kim and Nakamura teaches determining whether to activate the balancing operation based on the voltage difference and the temperature comprises activating the balancing operation when the voltage difference has an absolute value that is greater than or equal to a preset voltage value (¶[27] of Kim; ¶[49] of Nakamura) and the temperature of the battery pack satisfies a preset temperature value (¶[30] of Nakamura).
Dependent Claim 3, the combination of Kim and Nakamura teaches the preset voltage value lies in the range of 0 to 100 mV (Kim ¶’s [23, 27, 46] describes the threshold in this range) and the preset temperature value lies in the range of 30 to 55° C (Nakamura ¶’s [27, 44] describes both lithium ion and nickel metal hydride batteries as being options for the batteries cells, where lithium ion batteries and nickel metal hydride batteries can only be safely charged up to 45oC, official notice taken, thus one having ordinary skill in the art would understand that Nakamura’s threshold would be around this limit, and thus is within the range, esp. as 30oC is only 86oF and would be within the operational range of many power tools in outdoor areas).
Dependent Claim 4, the combination of Kim and Nakamura teaches activating the balancing operation comprises performing a discharging operation on a cell having a relatively higher voltage than another cell in the at least two cells between which the voltage difference has an absolute value that is greater than or equal to the preset voltage value (Kim ¶[27], Nakamura ¶[49] both describes discharging the highest battery cell).
Independent Claim 13, Kim teaches a charging balancing method (Figs. 1-3) for a battery pack (Fig. 6; system of Fig. 6 called battery pack in at least abstract & ¶[38]), the battery pack being configured to supply electrical energy for a power tool (¶[32], portable machine tool is a power tool as one of ordinary skill in the art understands) and comprising at least one cell set, the at least one cell set comprising a plurality of cells connected in series (Cell1-Cell3 in 610 of Fig. 6), the charging balancing method comprising:
detecting a temperature of the battery pack under a preset state and detecting a voltage of each of the plurality of cells (¶’s [24, 31, 32]), the preset state being a state in which a charging circuit is disconnected (in the no state from S11 which includes waiting down to S14 of Fig. 2);
after the battery pack has been charged, calculating a voltage difference between at least two cells in the battery pack based on the voltage of each of the plurality of cells (¶[27]); and
determining whether to activate a balancing operation based on the voltage difference (¶[27] describes the decision to start balancing based on the difference).
Kim fails to explicitly teach the preset state being a state in which a charging circuit is disconnected and the battery pack is inserted in a charger after the battery pack has been fully charged; determining whether to activate a balancing operation based on the voltage difference and the temperature.
Nakamura teaches the preset state being a state in which a charging circuit is disconnected and the battery pack (battery system 2 is considered the battery pack, while figures call each of 21-25 as battery packs, ¶[52] only describes them as battery modules, while each of 31 in each of 21-25 will be interpreted as a battery cell, where since the cells treated together as one unit it is either equivalent to the applicant’s cell or obvious to a person of ordinary skill in the art that these modules containing the cells are obviously equivalent as they are a simple substitution of one known element [module] for another [cell] to achieve predictable results [KSR B, see MPEP 2141] since the purpose of this feature is the improved longevity of the system [balancing prevents damage], reliability of the system [balancing ensures that the cells have the same voltage level which makes it more predictable], and safety of the system [reduced damage means batteries are less likely to explode, catch fire, emit dangerous gases, etc.]) is inserted in a charger (11) after the battery pack has been fully charged (preset state is shown by S2 & S3 of Figs. 3 & 5 show that the charging current has been completed/disconnected); determining whether to activate a balancing operation based on the voltage difference and the temperature (control unit 15, see ¶’s [47, 49] where full charge in Fig. 2, Figs. 3 & 5, esp. S7, which performs balancing in S8-11 in Fig. 3 & S21-25 in Fig. 5, where ¶[30] describes that charging/discharging is halted based on the temperature exceeding a threshold, where the balancing is discharging a cell to charge other cells in Fig. 3 while Fig. 5 demonstrates that only the lowest cell is charged). Performing the balancing operation after the batteries are fully charged serves to improve the speed of the charging system as it ensure that the cells do not need to be stopped periodically during the normal charge for balancing, as one having ordinary skill in the art would understand (as discussed by Nakamura the need for speed in ¶’s [45, 84, 99, 101], while Nakamura teaches this quickness entails not performing multiple discharging adjustments during charging in ¶[112]). Furthermore, only performing one set of balancing operations serves to improve the efficiency of the system, as power is not lost as often due to often discharging during charging (¶’s [03, 04, 55, 56, 112]). Furthermore, one of ordinary skill in the art understands that preventing battery operation when the battery has too high of a temperature serves to improve the safety of the system as a battery operating in these periods can cause the battery to be damaged which can lead to explosion, catching fire, heat damage of other components, dangerous gases, etc.
It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Kim with Nakamura to provide improved efficiency, safety, and quickness.
Independent Claim 5, Kim teaches a battery pack (Fig. 6; system of Fig. 6 called battery pack in at least abstract & ¶[38]), comprising: a voltage detection module (20, see ¶’s [24, 31, 32]) configured to detect a voltage of each of a plurality of cells in the battery pack under a preset state (finished charging see S11 no, waiting S12 yes of Fig. 2, during sampling period of Fig. 3); a temperature detection module configured to detect a temperature of the battery pack under the preset state (¶’s [24, 31, 32]); and a control module, electrically connected to the voltage detection module and the temperature detection module (630), configured to calculate a voltage difference between at least two cells in the battery pack based on the voltage of the each of the plurality of cells and determine whether to activate a balancing operation based on the voltage difference (¶[27], see further Figs. 2 & 3)
Kim fails to explicitly teach determine whether to activate a balancing operation based on the voltage difference and the temperature.
Nakamura teaches determining whether to activate a balancing operation based on the voltage difference and the temperature (control unit 15, see ¶’s [47, 49] where full charge in Fig. 2, Figs. 3 & 5, esp. S7, which performs balancing in S8-11 in Fig. 3 & S21-25 in Fig. 5, where ¶[30] describes that charging/discharging is halted based on the temperature exceeding a threshold, where the balancing is discharging a cell to charge other cells in Fig. 3 while Fig. 5 demonstrates that only the lowest cell is charged). Nakamura further teaches the preset state being a state in which a charging circuit is disconnected and the battery pack (battery system 2 is considered the battery pack, while figures call each of 21-25 as battery packs, ¶[52] only describes them as battery modules, while each of 31 in each of 21-25 will be interpreted as a battery cell, where since the cells treated together as one unit it is either equivalent to the applicant’s cell or obvious to a person of ordinary skill in the art that these modules containing the cells are obviously equivalent as they are a simple substitution of one known element [module] for another [cell] to achieve predictable results [KSR B, see MPEP 2141] since the purpose of this feature is the improved longevity of the system [balancing prevents damage], reliability of the system [balancing ensures that the cells have the same voltage level which makes it more predictable], and safety of the system [reduced damage means batteries are less likely to explode, catch fire, emit dangerous gases, etc.]) is inserted in a charger (11) after the battery pack has been fully charged (preset state is shown by S2 & S3 of Figs. 3 & 5 show that the charging current has been completed/disconnected). Performing the balancing operation after the batteries are fully charged serves to improve the speed of the charging system as it ensure that the cells do not need to be stopped periodically during the normal charge for balancing, as one having ordinary skill in the art would understand (as discussed by Nakamura the need for speed in ¶’s [45, 84, 99, 101], while Nakamura teaches this quickness entails not performing multiple discharging adjustments during charging in ¶[112]). Furthermore, only performing one set of balancing operations serves to improve the efficiency of the system, as power is not lost as often due to often discharging during charging (¶’s [03, 04, 55, 56, 112]). Furthermore, one of ordinary skill in the art understands that preventing battery operation when the battery has too high of a temperature serves to improve the safety of the system as a battery operating in these periods can cause the battery to be damaged which can lead to explosion, catching fire, heat damage of other components, dangerous gases, etc.
It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Kim with Nakamura to provide improved efficiency, safety, and quickness.
Dependent Claim 7, the combination of Kim and Nakamura teaches the control module is configured to activate the balancing operation when the voltage difference is greater than or equal to a preset voltage value (¶49] of Nakamura, ¶[27] of Kim) and the temperature of the battery pack satisfies a preset temperature value (¶[30] of Nakamura).
Dependent Claim 8, the combination of Kim and Nakamura teaches the preset voltage value lies in the range of 0 to 100 mV (Kim ¶’s [23, 27, 46] describes the threshold in this range)
Dependent Claim 9, the combination of Kim and Nakamura teaches the preset temperature value lies in the range of 30 to 55° C (Nakamura ¶’s [27, 44] describes both lithium ion and nickel metal hydride batteries as being options for the batteries cells, where lithium ion batteries and nickel metal hydride batteries can only be safely charged up to 45oC, official notice taken, thus one having ordinary skill in the art would understand that Nakamura’s threshold would be around this limit, and thus is within the range, esp. as 30oC is only 86oF and would be within the operational range of many power tools in outdoor areas, where lithium ion and nickel metal hydride batteries are known to one of ordinary skill in the art to be advantageous batteries as they are low maintenance, have low memory, and low self-discharge).
Dependent Claim 10, the combination of Kim and Nakamura teaches a discharging module connected in parallel with each of the plurality of cells, wherein the discharging module has a control end electrically connected to the control module, the discharging module is configured to perform a discharging operation on each of the plurality of cells, the discharging module comprises a switch and a resistor, a first end of the switch is electrically connected to a positive electrode of each of the plurality of cells, a second end of the switch is electrically connected to a first end of the resistor, a second end of the resistor is electrically connected to a negative electrode of the cell, and a third terminal of the switch is electrically connected to the control module (621 of Fig. 6 of Kim).
Dependent Claim 11, the combination of Kim and Nakamura teaches the discharging module is configured to perform the discharging operation on a cell having a relatively higher voltage than another cell in the at least two cells between which the voltage different has an absolute value that is greater than or equal to the preset voltage value (Kim ¶[27], Nakamura ¶[49] both describes discharging the highest battery cell).
Dependent Claim 14, the combination of Kim and Nakamura teaches determining whether to activate the balancing operation based on the voltage difference and the temperature comprises activating the balancing operation when the voltage difference has an absolute value that is greater than or equal to a preset voltage value (¶[27] of Kim; ¶[49] of Nakamura) and the temperature of the battery pack satisfies a preset temperature value (¶[30] of Nakamura).
Dependent Claim 15, the combination of Kim and Nakamura teaches the preset voltage value lies in the range of 0 to 100 mV (Kim ¶’s [23, 27, 46] describes the threshold in this range) and the preset temperature value lies in the range of 30 to 55° C (Nakamura ¶’s [27, 44] describes both lithium ion and nickel metal hydride batteries as being options for the batteries cells, where lithium ion batteries and nickel metal hydride batteries can only be safely charged up to 45oC, official notice taken, thus one having ordinary skill in the art would understand that Nakamura’s threshold would be around this limit, and thus is within the range, esp. as 30oC is only 86oF and would be within the operational range of many power tools in outdoor areas).
Dependent Claim 16, the combination of Kim and Nakamura teaches the discharging module is configured to perform the discharging operation on a cell having a relatively higher voltage than another cell in the at least two cells between which the voltage different has an absolute value that is greater than or equal to the preset voltage value (Kim ¶[27], Nakamura ¶[49] both describes discharging the highest battery cell).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859